SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

157
CA 13-00230
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DAVID ECHEVARRIA,
PETITIONER-APPELLANT,

                     V                                              ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered September 20, 2012 in a proceeding pursuant to
CPLR article 78. The judgment, among other things, denied the
petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Robles v Evans, 100 AD3d 1455, 1455).




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court